 1   KEKER, VAN NEST & PETERS LLP
     DAVID SILBERT - # 173128
 2   dsilbert@keker.com
     PAVEN MALHOTRA - # 258429
 3   pmalhotra@keker.com
     MICHELLE S. YBARRA - # 260697
 4   mybarra@keker.com
     ELIZABETH K. MCCLOSKEY - #268184
 5   emccloskey@keker.com
     EDUARDO E. SANTACANA - # 281668
 6   esantacana@keker.com
     CHRISTOPHER S. SUN - # 308945
 7   csun@keker.com
     633 Battery Street
 8   San Francisco, CA 94111-1809
     Telephone:     415 391 5400
 9   Facsimile:     415 397 7188

10   Attorneys for Defendant
     FACEBOOK, INC.
11

12                                    UNITED STATES DISTRICT COURT

13                                   NORTHERN DISTRICT OF CALIFORNIA

14                                          OAKLAND DIVISION

15   LLE ONE, LLC, d/b/a Crowd Siren and              Lead Case No. 4:16-cv-06232-JSW
     d/b/a Social Media Models, and                   Related Case No. 4:17-cv-00233-JSW
16   JONATHAN MURDOUGH, on behalf of
     themselves and all others similarly situated,    DEFENDANT FACEBOOK, INC.’S
17                                                    NOTICE OF MOTION AND MOTION TO
                       Plaintiffs,                    DISMISS THIRD CAUSE OF ACTION;
18                                                    MEMORANDUM OF POINTS AND
               v.                                     AUTHORITIES IN SUPPORT THEREOF
19   FACEBOOK, INC.,                                  Date:         December 14, 2018
20                                                    Time:         9:00 a.m.
                       Defendant.                     Dept:         Courtroom 5, 2nd Floor
21                                                    Judge:        Hon. Jeffrey S. White

22                                                    Trial Date:     None Set

23

24

25

26

27

28

                    DEFENDANT FACEBOOK, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS
                                 THIRD CAUSE OF ACTION; MPA IN SUPPORT
                                       Lead Case No. 4:16-cv-06232-JSW
     1304364
 1                                 NOTICE OF MOTION AND MOTION

 2             PLEASE TAKE NOTICE that on December 14, 2018, at 9:00 a.m., or as soon thereafter

 3   as this matter may be heard, Defendant Facebook, Inc. (“Defendant” or “Facebook”) will, and

 4   hereby does, move the Court, in Courtroom 5, 2nd Floor of the United States District Court for

 5   the Northern District of California, located at 1301 Clay Street, Oakland, CA 94612, for an order

 6   dismissing Plaintiffs’ Third Cause of Action.

 7             Facebook brings this motion pursuant to Federal Rules of Civil Procedure 12(b)(6) and

 8   9(b). This motion is based on this Notice of Motion, the following Memorandum of Points and

 9   Authorities, the Declaration of Michelle S. Ybarra, Facebook’s Request for Judicial Notice, the

10   Proposed Order filed herewith, the complete files and records in this action, the arguments of

11   counsel, and any other matters that may properly come before the Court for its consideration.

12
                                STATEMENT OF ISSUE TO BE DECIDED
13
               Whether Plaintiffs failed to plead their Third Cause of Action for fraud with the
14
     particularity required by Federal Rule of Civil Procedure 9(b).
15

16   Dated: October 5, 2018                                  KEKER, VAN NEST & PETERS LLP
17
                                                       By:   /s/ Michelle Ybarra
18
                                                             MICHELLE YBARRA
19
                                                             Attorneys for Defendant
20                                                           FACEBOOK, INC.

21

22

23

24

25

26

27

28
                                                        1
                  DEFENDANT FACEBOOK, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS
                               THIRD CAUSE OF ACTION; MPA IN SUPPORT
                                     Lead Case No. 4:16-cv-06232-JSW
     1304364
 1                          MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.        INTRODUCTION

 3             Plaintiffs filed this putative class action after Facebook announced that it had

 4   miscalculated two video advertising metrics. In their Fourth Amended Complaint, Plaintiffs

 5   mischaracterize isolated statements from a handful of documents to manufacture a claim for

 6   fraud. Their allegations are false; in fact, Facebook identified the miscalculated metrics through

 7   its own efforts, promptly addressed them, and disclosed them to its advertising clients and the

 8   public. In any event, Plaintiffs are unable to plead a single fact showing they actually relied on

 9   the metrics at issue. Instead, they make only the conclusory assertion that they “did rely on

10   Facebook’s inflated viewership metrics when deciding whether and how to purchase video

11   advertising from Facebook.” ECF No. 145 at ¶117.

12             The Federal Rules of Civil Procedure require more than such vague allegations to state a

13   claim for fraud. Rule 9(b) requires that “each element of fraud”—including the plaintiffs’

14   justifiable reliance on the alleged misrepresentation—“must be factually and specifically

15   alleged.” Heredia v. Wells Fargo Bank, No. 16-CV-02820-DMR, 2016 WL 4608238, at *3 (N.D.

16   Cal. Sept. 6, 2016). Plaintiffs’ boilerplate statements devoid of facts fall far short of the

17   particularity that Rule 9(b) requires. Accordingly, Plaintiffs fail to state a claim for fraud, and the

18   Court should dismiss that claim.
                                  1
19   II.       BACKGROUND

20             In August and September 2016, Facebook announced that two of its non-billable video ad

21   metrics, “Average Duration of Video Viewed” and “Average % of Video Viewed,” had been

22   improperly calculated. ECF 145 (Fourth Amended Complaint) ¶¶ 29-30. The miscalculation

23   occurred because Facebook calculated the “Average Duration of Video Viewed” by dividing the

24   total amount of time spent watching a video (watch time) by the total number of users who

25   watched the video for three seconds or more, rather than according to the intended calculation. Id.

26   This discrepancy also affected the “Average % of Video Viewed” metric because that metric used

27   1
      For the purposes of this motion to dismiss, Facebook treats the well-pleaded factual allegations
28   of the operative complaint as true, as it must.
                                                         1
                  DEFENDANT FACEBOOK, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS
                               THIRD CAUSE OF ACTION; MPA IN SUPPORT
                                     Lead Case No. 4:16-cv-06232-JSW
     1304364
 1   the Average Duration of Video Viewed metric in its calculation. Id. These non-billable metrics

 2   were two of many metrics that Facebook made available to video advertisers.

 3             Plaintiffs filed this putative class action in October 2016, after Facebook of its own accord

 4   announced and corrected the error. The two current putative class representatives—LLE One,

 5   LLC and Jonathan Murdough—are the ninth and tenth to assume that role. Six of their eight

 6   predecessors declined to proceed after Judge Henderson ordered that they had to plead reliance to

 7   state a claim under California Business & Professions Code § 17200. See ECF No. 8 (Amended

 8   Class Action Complaint), ECF No. 65 (Order Granting in Part Facebook’s Motion to Dismiss),

 9   and ECF No. 70 (Second Amended Class Action Complaint, omitting six plaintiffs from the prior

10   complaint).

11             On August 20, 2018, Plaintiffs filed their Fourth Amended Complaint adding a new claim

12   for fraud. Specifically, Plaintiffs allege that “Facebook either knew that the average viewership

13   metrics it was reporting to Plaintiffs and Class members was false or reported those metrics

14   recklessly and without regard for their truth” and that “Facebook intended that Plaintiffs and

15   Class members rely on its average viewership metrics.” ECF No. 145 at ¶¶115-116. The

16   allegations related to their purported reliance on the miscalculated metrics, however, are scant.

17   Plaintiffs allege only:

18             [Plaintiffs] relied on the metrics, purchasing more video advertising services from
               Facebook than [they] otherwise would have. . .
19
               Plaintiffs and Class members did rely on Facebook’s inflated viewership metrics
20             when deciding whether and how to purchase video advertising from Facebook.
21   ECF No. 145 at ¶¶74, 81, 117. These assertions are the entirety of Plaintiffs’ allegations that they

22   ever relied on the miscalculated metrics.

23   III.      LEGAL STANDARD
24             A Rule 12(b)(6) motion to dismiss must be granted unless the complaint alleges well-

25   pleaded “facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

26   550 U.S. 544, 570 (2007); see also Aschroft v. Iqbal, 129 S.Ct. 1937, 1949 (2009). The “non-

27   conclusory ‘factual content’” and reasonable inferences therefrom must be “plausibly suggestive

28   of a claim entitling the plaintiff to relief.” Moss v. United States Secret Serv., 572 F.3d 962, 968-
                                                         2
                  DEFENDANT FACEBOOK, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS
                               THIRD CAUSE OF ACTION; MPA IN SUPPORT
                                     Lead Case No. 4:16-cv-06232-JSW
     1304364
 1   72 (9th Cir. 2009) (citations omitted). Conclusory allegations are properly disregarded. Id.

 2             To state a claim for fraud under California law, a party must allege: “(1) misrepresentation

 3   (false representation, concealment, or nondisclosure); (2) knowledge of falsity (or scienter); (3)

 4   intent to defraud, i.e., to induce reliance; (4) justifiable reliance; and (5) resulting

 5   damage.” Baltazar v. Apple, Inc., No. CV-10-3231-JF, 2011 WL 588209, at *3 (N.D. Cal. Feb.

 6   10, 2011) (quoting Lazar v. Superior Ct., 12 Cal.4th 631, 638, 49 Cal.Rptr.2d 377, 909 P.2d 981

 7   (1996)).

 8             Rule 9(b) further demands that fraud be pled with particularity. Fed. R. Civ. Proc. 9(b).

 9   “Averments of fraud must be accompanied by ‘the who, what, when, where, and how’ of the

10   misconduct charged” and “must set forth more than the neutral facts necessary to identify the

11   transaction.” Kearns v. Ford Motor Co., 567 F.3d 1120, 1124 (9th Cir. 2009). “Each element in a

12   cause of action for fraud . . . must be factually and specifically alleged.” Heredia, No. 16-CV-

13   02820-DMR, 2016 WL 4608238, at *3 (ellipsis in original; internal quotation marks omitted).

14   “Vague or conclusory allegations are insufficient to satisfy Rule 9(b)’s particularity requirement.”

15   Id.

16             Here, Plaintiffs have failed to plead any facts—let alone specific facts—alleging

17   justifiable reliance in support of their fraud claim. Plaintiffs’ fraud claim should therefore be

18   dismissed.

19   IV.       ARGUMENT
20             A.      The specificity required by Rule 9(b) extends to all elements of Plaintiffs’
                       fraud claim, including reliance.
21

22             As courts in this Circuit and others have repeatedly recognized, Rule 9(b)’s mandate that

23   “[e]ach element in a cause of action for fraud . . . must be factually and specifically alleged”

24   extends equally to the element of justifiable reliance. Heredia, No. 16-CV-02820-DMR, 2016

25   WL 4608238, at *3; see also Learning Works, Inc. v. The Learning Annex, Inc., 830 F.2d 541,

26   546 (4th Cir. 1987) (“Reasonable, detrimental reliance upon a misrepresentation is an essential

27   element of a cause of action for fraud [under Maryland law] and such reliance must be pleaded

28   with particularity” under Rule 9(b)); ScanSource, Inc. v. Datavision-Protologix, Inc., No. CIV-
                                                         3
                    DEFENDANT FACEBOOK, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS
                                 THIRD CAUSE OF ACTION; MPA IN SUPPORT
                                       Lead Case No. 4:16-cv-06232-JSW
     1304364
 1   04-4271, 2005 WL 974933, at *3 (E.D. Pa. Apr. 26, 2005) (dismissing fraud claim under

 2   Pennsylvania law for failure to plead reliance with particularity). Though “[i]ntent and other

 3   aspects of a defendant’s mental state may be alleged generally,” In re 5-hour ENERGY Mktg. &

 4   Sales Practices Litig., No. MDL 13-2438 PSG PLAX, 2014 WL 5311272, at *6 (C.D. Cal. Sept.
                                                                  2
 5   4, 2014) (emphasis added), a plaintiff’s reliance may not. Rather, “the same level of specificity is

 6   required with respect to [pleading] reliance as with respect to misrepresentations.” Marolda v.

 7   Symantec Corp., 672 F. Supp. 2d 992, 1001 (N.D. Cal. 2009) (brackets in original; internal

 8   quotation marks omitted).

 9             “Thus, the mere assertion of ‘reliance’ is insufficient. The plaintiff must allege the

10   specifics of his or her reliance on the misrepresentation to show a bona fide claim of actual

11   reliance.” Nabors v. Google, Inc., No. 5:10-CV-03897 EJD, 2011 WL 3861893, at *5 (N.D. Cal.

12   Aug. 30, 2011) (internal quotation marks omitted); see also Kane v. Chobani, Inc., 973 F. Supp.

13   2d 1120, 1127 (N.D. Cal. 2014), vacated on other grounds sub nom. Kane v. Chobani, LLC, 645

14   F. App’x 593 (9th Cir. 2016) (same); Heredia, No. 16-CV-02820-DMR, 2016 WL 4608238, at *3

15   (same). “Actual reliance occurs when the defendant’s misrepresentation is an immediate cause of

16   the plaintiff’s conduct, altering his legal relations, and when, absent such representation, the

17   plaintiff would not, in all reasonable probability, have entered into the transaction.” Heredia, No.

18   16-CV-02820-DMR, 2016 WL 4608238, at *3 (internal quotation marks omitted). Allegations of

19   reliance that are “entirely conclusory,” without specific facts alleged in support, are insufficient to

20   withstand a motion to dismiss. Id.

21             B.      Plaintiffs’ conclusory assertions of reliance are insufficient.
22             There can be little dispute that the bare assertion that “Plaintiffs and Class members did

23   rely on Facebook’s inflated viewership metrics when deciding whether and how to purchase

24
     2
25    As the District Court for the Southern District of New York explained in In re Bear Stearns
     Companies, Inc. Sec., Derivative & ERISA Litig., “reliance does not simply involve a state of
26   mind [that may be alleged generally]; it involves specific action or inaction, and therefore must be
     pleaded with particularity.” 995 F. Supp. 2d 291, 313 (S.D.N.Y. 2014); see also Amzak Corp. v.
27   Reliant Energy, Inc., 2004 U.S. Dist. LEXIS 16514, at *17 (N.D. Ill. Aug. 19, 2004) (“To
     sufficiently plead reliance, plaintiffs would have to link one or more of the alleged
28   misrepresentations with a specific act of reliance”).
                                                         4
                    DEFENDANT FACEBOOK, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS
                                 THIRD CAUSE OF ACTION; MPA IN SUPPORT
                                       Lead Case No. 4:16-cv-06232-JSW
     1304364
 1   video advertising from Facebook” (ECF No. 145 at ¶¶74, 81, 117) lacks the specificity required

 2   by Rule 9(b). Other courts in this district have rejected nearly-identical allegations as deficient.

 3   For example, in Baltazar v. Apple, Inc., the plaintiffs alleged that Apple’s representations that

 4   iPads could be used outdoors in temperatures up to 95° were fraudulent because iPads overheated

 5   in those conditions. No. CV-10-3231-JF, 2011 WL 588209, at *3 (N.D. Cal. Feb. 10, 2011). Just

 6   as Plaintiffs here have done, the plaintiffs alleged reliance in conclusory terms:

 7             Representative Plaintiffs and members of each of the Classes reasonably and
               justifiably relied on Defendant’s misrepresentations when purchasing the iPad,
 8             were unaware of the existence of facts that Defendant suppressed and failed to
               disclose and, had the facts been known, would not have purchased the iPad and/or
 9             would not have purchased it at the price at which it was offered. . . .
                                                                   3
10   See Request for Judicial Notice (“RJN”), Ex. A at ¶¶ 52-53. Judge Fogel held that the plaintiffs

11   failed to allege specific facts “showing their actual and reasonable reliance” on any
12   misrepresentation, and dismissed their fraud claim.
13             Likewise, in McKinney v. Google, Inc., the plaintiffs alleged that Google and HTC
14   defrauded consumers by misrepresenting the quality of their phones’ network connectivity. No.
15   5:10-CV-01177 EJD, 2011 WL 3862120, at *1-2 (N.D. Cal. Aug. 30, 2011). The plaintiffs
16   alleged reliance in conclusory fashion:
17             In affirmative response to the false, fraudulent and/or willful misrepresentations
               and concealment of material facts by Defendants, McKinney and Class members
18             were induced to and did purchase the Google Phone and were required to pay for a
               premium T-Mobile 3G service plan.
19
               McKinney and other Class members reasonably based their decision to purchase
20             these phones and plans on the misrepresentations and omissions of material fact by
               Defendants, and were damaged thereby.
21

22   RJN Ex. B at ¶¶ 136-37. Judge Davila dismissed the plaintiff’s fraud claim, finding that she “has
23   not pleaded sufficient facts about Defendants’ misrepresentation or her justifiable reliance to meet
24   the Rule 9(b) standard.” McKinney, 5:10-CV-01177 EJD, 2011 WL 3862120, at *5-6. See also,
25
     3
26     As set forth in the accompanying Request for Judicial Notice, Exhibit A is a true and correct
     copy of the First Amended Complaint in Baltazar v. Apple. Exhibit B is a true and correct copy of
27   the Second Amended Complaint in McKinney v. Google. A court may take judicial notice of
     documents filed in other courts. Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6
28   (9th Cir. 2006).
                                                        5
                 DEFENDANT FACEBOOK, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS
                              THIRD CAUSE OF ACTION; MPA IN SUPPORT
                                    Lead Case No. 4:16-cv-06232-JSW
     1304364
 1   e.g., Herskowitz v. Apple Inc., 940 F. Supp. 2d 1131, 1148 (N.D. Cal. 2013) (Plaintiff’s

 2   allegations that she and members of the class “did reasonably rely on those misrepresentations in

 3   purchasing Apple products” “does not rise above the level of a conclusory allegation” and “is not

 4   sufficient, in and of itself, to satisfy the heightened requirements of Rule 9(b).”); Panella v.

 5   O’Brien, Civ. No. 05–1790(WHW), 2006 WL 2466858, at *9 (D.N.J. Aug 24, 2006)

 6   (“[P]laintiff’s general statements that defendant made his misstatements knowing that plaintiff

 7   would somehow rely on them” insufficient under Rule 9(b)).

 8             Here, Plaintiffs have not pleaded any more specifics than the Baltazar or McKinney

 9   plaintiffs did. In fact, a comparison of Plaintiffs’ allegations against those at issue in Baltazar

10   reveals they are remarkably similar boilerplate assertions:

11

12   Plaintiffs’ reliance allegations                   Baltazar reliance allegations
13   [Plaintiffs] relied on the metrics,                Representative Plaintiffs and members
     purchasing more video advertising                  of each of the Classes reasonably and
14   services from Facebook than [they]                 justifiably relied on Defendant’s
     otherwise would have . . .                         misrepresentations when purchasing
15                                                      the iPad, were unaware of the
     Plaintiffs and Class members did rely              existence of facts that Defendant
16   on Facebook’s inflated viewership                  suppressed and failed to disclose and,
     metrics when deciding whether and                  had the facts been known, would not
17   how to purchase video advertising                  have purchased the iPad and/or would
     from Facebook.                                     not have purchased it at the price at
18                                                      which it was offered. . . .
     ECF No. 145 at ¶¶74, 81, 117.
19                                                      Specifically, Representative Plaintiff
                                                        and members of each of the Classes
20                                                      viewed APPLE’s website,
                                                        commercials and/or product
21                                                      specifications, and, in reliance on
                                                        those representations, purchased the
22                                                      device for use outdoors.
23                                                      RJN Ex. A at ¶¶52-53.
24
     As the Baltazar court recognized, such vague and conclusory allegations fall far short of Rule
25
     9(b)’s specificity requirements. Plaintiffs’ fraud claim should be dismissed.
26

27   V.        CONCLUSION
               For the foregoing reasons, Facebook requests that the Court GRANT its motion to dismiss
28
                                                        6
                 DEFENDANT FACEBOOK, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS
                              THIRD CAUSE OF ACTION; MPA IN SUPPORT
                                    Lead Case No. 4:16-cv-06232-JSW
     1304364
 1   Plaintiffs’ fraud claim.

 2   Dated: October 5, 2018                         KEKER, VAN NEST & PETERS LLP
 3

 4                                            By:   /s/ Michelle Ybarra
                                                    MICHELLE YBARRA
 5
                                                    Attorneys for Defendant
 6                                                  FACEBOOK, INC.

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                7
                DEFENDANT FACEBOOK, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS
                             THIRD CAUSE OF ACTION; MPA IN SUPPORT
                                   Lead Case No. 4:16-cv-06232-JSW
     1304364
